I^he Chancellor
thought that the plaintiff, upon the Reasons shown, was entitled to the motion, and that the only question was, as to the terms. The bill may be amended after answer, according to the 15th and 17th rules of this court. It is allowed in England, upon payment of a fixed sum for costs, as 20s., 40s., or 3Z. ; (2 Bro. 291. Dickens, 58. Newland’s Pr. 81.;) but we have no. such practicó; and if a new or farther answer be required, it ought to be upon payment of costs to be taxed.
The following order was entered: “ Ordered, that the plaintiffs be at liberty to amend their bill, by adding such other parties defendants as they shall be advised, and by introducing such farther statements and charges as they shall deem necessary; and that, when such amendments shall be made, and the plaintiffs shall have amended the copies of the bill already taken out by the defendants who have appeared and answered, that the defendants shall answer such amendments, within.six weeks thereafter, and after service of a copy of this order, on their solicitor, or in default, that the bill, as amended, be taken pro confesso against them, and an order for that purpose may be entered ; that such amendments shall not prejudice the injunction issued, nor invalidate the order for taking the bill pro confesso against two of the defendants; that, with regard to such new defendants as may be added to the bill, the plaintiffs may have process of subpoena against them and proceed thereon as usual.”